92 F.3d 1183
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven A. SILVERS, Defendant-Appellant.
No. 95-6975.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 2, 1996.Decided Aug. 6, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-87-144-Y)
Steven A. Silvers, Appellant Pro Se.  Andrew George Warrens Norman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the district court's order.  See United States v. Ursery, --- U.S. ---, 64 U.S.L.W. 4565, 4566, 4572 (U.S. June 24, 1996) (Nos. 95-345;  95-346).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.